Citation Nr: 0739830	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
a back disability is reopened.  The Board further finds that 
additional development of the evidence is necessary prior to 
rendering a decision on the merits as to the underlying 
issue.  Hence, this issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1997 decision, the Board determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a back 
disability.

2.  Evidence received since the September 1997 Board decision 
raises a reasonable possibility of substantiating the claim 
on the merits.

3.  In a September 1997 decision, the Board determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for PTSD.

4.  Evidence received since the September 1997 Board decision 
does not raise a reasonable possibility of substantiating the 
claim on the merits.

5.  In a September 1997 decision, the Board denied 
entitlement to service connection for a neck disability.

6.  Evidence received since the September 1997 Board decision 
does not raise a reasonable possibility of substantiating the 
claim on the merits.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision is final.  Evidence 
received since the September 1997 Board decision is new and 
material and the veteran's claim of entitlement to service 
connection for a back disability is reopened. 38 U.S.C.A. §§ 
5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2007).

2.  The September 1997 Board decision is final.  Evidence 
received since the September 1997 Board decision is not new 
and material and the veteran's claim of entitlement to 
service connection for PTSD is not reopened. 38 U.S.C.A. §§ 
5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2007).

3.  The September 1997 Board decision is final.  Evidence 
received since the September 1997 Board decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a neck disability is not reopened. 38 
U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
April 2006, prior to the initial adjudication of his claims 
in the June 2006 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter stated:  "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This satisfies the 
fourth "element".  

In addition, the April 2006 letter informed the veteran:

You were previously denied service 
connection for back/spinal pain, neck 
injury, and PTSD.  You were notified of 
the decision on September 26, 1967 
(back/spinal pain), rating decision May 
7, 1996 (neck injury), and May 14, 1992 
(PTSD).  The appeal period for that 
decision has expired and the decision is 
now final.  In order for us to reopen 
your claim, we need new and material 
evidence.  

To qualify as new, the evidence must be 
in existence and be submitted to VA for 
the first time.  Although VA will make 
reasonable efforts to help you obtain 
currently existing evidence, we cannot 
provide a medical examination or obtain a 
medical opinion until your claim is 
successfully reopened.  

In order to be considered material, the 
additional existing evidence must pertain 
to the reason your claim was previously 
denied.  

Your claim was previously denied because 
there is no showing that there was any 
injury to veteran's back or any other 
orthopedic disability shown by x-ray.  
There is no record of treatment in 
service for a neck disorder the service 
medical records were reviewed and 
considered.  There is no record of 
treatment for any complaints related to 
the neck.  Service connection is denied 
for PTSD as not shown by the evidence of 
record.  Therefore, the evidence you 
submit must relate to this fact.  

New and material evidence must raise a 
reasonable possibility of substantiating 
your claim.  The evidence cannot simply 
be repetitive or cumulative of the 
evidence we had when we previously denied 
your claim. 

Accordingly, the veteran has received a sufficient 
explanation of what evidence must be submitted to reopen his 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in April 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes Social Security 
Administration (SSA) records, VA medical records, a 
physician's statement and a VA examination report.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

In order for service connection to be awarded for PTSD, in 
particular, there are three requirements: (1) a current 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) medical evidence of a nexus 
between current symptomatology and the claimed stressor in 
service; and (3) credible supporting evidence that the 
claimed stressor in service actually occurred.  38 C.F.R. § 
3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 389 (1996).

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2006, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  

Analysis

In an unappealed September 1967 rating decision, the RO 
denied service connection for a back disability (scoliosis, 
thoracic and lumbar spine).  In unappealed decisions in May 
1992 and July 1994, the RO determined that new and material 
had not been received to reopen the claim.  

In a September 1997 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a back disability.  The 
evidence of record at the time included the veteran's service 
treatment records noting multiple back complaints in service, 
a January 1992 SSA determination referencing the veteran's 
current degenerative disc disease of the lumbar spine and VA 
outpatient treatment records dated in the 1990s reflecting 
diagnoses regarding the back.  The basis of the Board denial 
was that the veteran had not furnished competent medical 
evidence as to the etiology of his current back disability.  

In April 2006, the veteran sought to reopen his claim.

The additional evidence in this case includes a statement 
(comprised of four VA Form 21-4138s) dated in October 2006.  
The statement was apparently authored by the veteran's 
primary care physician, but the physician's name is 
illegible.  The Board notes that the statement was not 
submitted on a physician's letterhead.  In addition, the 
signatory did not sign as a medical professional but simply 
printed "Doctor" in front of his or her name.  
Collectively, the foregoing raises some question as to the 
credibility of the evidence.  The statement, nevertheless, 
suggests an association between the veteran's low back 
disability and his military service.  The Board considers 
that the October 2006 evidence does tend to show that a nexus 
exists between the veteran's low back disability and his 
military service, and does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is 
reopened.

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD.  

Analysis

In an unappealed May 1992 rating decision, the RO denied 
entitlement to service connection for PTSD.  In a July 1994 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim. 

In a September 1997 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for PTSD.  The 
evidence of record at that time included the veteran's 
service treatment records which were negative for psychiatric 
diagnosis except for a psychogenic reaction revealed in March 
1967, a January 1992 SSA determination which referenced the 
veteran's current mental problems, a statement from T.J.O., 
Ph.D. indicating that he had provided psychological services 
since August 1987 and that the veteran had reported 
considerable PTSD symptoms which he related to service.  The 
basis for the Board denial was that the evidence did not 
demonstrate that the veteran had PTSD.  

The additional evidence in this case includes SSA records, VA 
medical records dated in 2006, an October 2006 statement 
purportedly from the veteran's primary care physician, and a 
January 2007 VA examination report.  While the additional 
evidence is new, in that it was not of record at the time of 
the 1997 Board decision, it is not material because it does 
not show a current diagnosis of PTSD.  Upon review, the Board 
notes that the SSA records reflect a diagnosis of anxiety 
disorder, not PTSD.  In addition, while the VA medical 
records document complaints of "PTSD symptoms" and note the 
veteran's report of being diagnosed with PTSD, they do not 
contain a diagnosis of PTSD based on psychiatric evaluation.  
For example, although an April 2006 psychiatric entry notes 
that the veteran has a recent PTSD diagnosis (apparently 
based entirely on his reported history), a psychiatric 
evaluation conducted in June 2006 resulted in a diagnosis of 
depression secondary to chronic pain and medical problems.  
It did not diagnosis PTSD.  

The Board finds that the October 2006 statement and the 
January 2007 VA examination report are also not material 
because they pertain to the veteran's back claim, not his 
PTSD claim.  

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1997 and are therefore not new.  
It is now well-established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding medical matters such as diagnosis 
or etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Consequently, because there is no competent medical evidence 
which shows that the veteran has PTSD, the new evidence does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2007).  Therefore, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for PTSD is unsuccessful.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a neck 
disability.  

Analysis

In a September 1997 decision, the Board denied entitlement to 
service connection for a neck disability.  The evidence of 
record at that time included the veteran's service treatment 
records which were negative for treatment of neck disorder in 
service, VA examination in August 1967 which showed normal 
evaluation of the cervical spine, and VA treatment records in 
1995-1996 which showed treatment for degenerative disc 
disease and degenerative joint disease of the cervical spine.  
The basis for the Board denial was that there was no 
competent evidence of a nexus between the veteran's neck 
disability and his military service.  

The additional evidence in this case includes SSA records, VA 
medical records dated in 2006, an October 2006 statement 
purportedly from the veteran's primary care physician, and a 
January 2007 VA examination report.  While the additional 
evidence is new, in that it was not of record at the time of 
the 1997 Board decision, it is not material because it does 
not show that the veteran's neck disability is related to 
service.  The Board notes that the SSA records make reference 
to continued neck complaints while the VA medical records 
show a diagnosis of cervical degenerative disc disease with 
radiculopathy in March 2006.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

As with the PTSD claim above, the Board finds that the 
October 2006 statement and the January 2007 VA examination 
report pertain to an unrelated condition (low back) and not 
his neck disability.  Therefore, this evidence is clearly not 
material to the present claim.  

As discussed above, the veteran is not competent to provide 
an opinion, himself, on medical matters such as the etiology 
of diseases.  See Espiritu; see also 38 C.F.R. § 3.159(a)(1).  

Consequently, because there is no competent medical evidence 
which shows that the veteran's neck disability is related to 
military service, the new evidence does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2007).  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a neck disability is unsuccessful.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened; to that extent only, the appeal is granted

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for PTSD.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a neck disability.  The claim remains denied.


REMAND

Entitlement to service connection for a back disability.  

Having reopened the claim of service connection for a back 
disability, VA has a duty to assist the veteran in the 
development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

As noted above, in support of his claim for service 
connection, the veteran has submitted an October 2006 
statement purportedly from his primary care physician which 
proffers a nexus opinion that the veteran's low back 
disability is related to his military service.  However, the 
letter is not on professional letterhead stationary but on VA 
Form 21-4138, it does not contain a typed or printed 
signature block, the signature is illegible, and the 
signatory did not sign as a medical professional.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the name 
and address of his primary care 
physician - the one who provided the 
October 2006 statement.  Advise the 
veteran that failure to provide this 
information may result in the denial of 
his claim.  

2.  If the veteran provides the 
requested information, contact the 
physician and request that he or she 
submit a statement on business 
letterhead addressing whether the 
veteran's low back disability is 
related to his military service.  

3.  Thereafter, readjudicate the claim 
for service connection for a back 
disability, in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case and give him an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


